Title: To Thomas Jefferson from Levi Lincoln, 15 February 1809
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Boston Feby 15. 1809
                  
                  Major Brocier a Gent. of this town is, this moment with me, on the wing for the city of Washington, as an amusement & to witness the inauguration of our great & good friend Mr Madison. Permit me to introduce him, & refer you to him, for information respecting the situation of parties in this section of the Union. I think the opposition has been over rated with you, & its character & object been in some degree mistaken. I have only time now to say the bearer hereof is a Gent. of standing, active with our friends, attached zealously to the Adm. of the national Govt. & will be happy to furnish all the information in his power. I will have the honor soon to address you on these subjects more at large—
                  most respectfully yours
                  
                     L Lincoln
                     
                  
               